IN THE SUPREME COURT OF THE STATE OF NEVADA


                W. WARN SPRINGS TRUST,                               No. 65572
                Appellant,
                vs.
                WELLS FARGO BANK, N.A., A
                                                                            FILED
                NATIONAL ASSOCIATION,                                       APR 1 5 2016
                Respondent.                                                 TRACIE K. LINDEMAN
                                                                         CLERK OFJUPPEME COURT


                                   ORDER REVERSING IN PART,                  DEPUTY CLERK

                                VACATING IN PART AND REMANDING
                           This is an appeal from a district court summary judgment in a
                quiet title action. Eighth Judicial District Court, Clark County; Susan
                Scann, Judge.
                           The district court granted summary judgment in favor of
                respondent, concluding that, as a matter of law, the foreclosure sale did
                not extinguish respondent's deed of trust. Having considered the parties'
                arguments and the record, we conclude that summary judgment in favor
                of respondent was improper.    See Wood v. Safeway, Inc.,   121 Nev. 724,
                729, 121 P.3d 1026, 1029 (2005) (reviewing de novo a district court's
                decision to grant summary judgment). In particular, we disagree that
                Nevada Association Services' (NAS) failure to fax respondent the notice of
                sale rendered the foreclosure sale ineffective to extinguish respondent's
                deed of trust when NRS Chapter 116 imposes no such requirement.' As
                appellant introduced evidence sufficient to support a conclusion that NAS




                     'The facts of this case do not require us to decide what a
                homeowners' association or its agent must do to comply with NRS
                116.311635(1)(b)(2) (2005) when a lienholder directs the notice of sale to
SUPREME COURT   be mailed to a different address from that listed in the public records.
     OF
   NEVADA

(0) 1947A
                                                                                   IL-11892
                  complied with NRS 116.311635(1)(b)(2) (2005), 2 we reverse the appealed
                  order insofar as it granted summary judgment in favor of respondent.
                               Based on the current record, however, we are unable to
                  conclude that appellant was entitled to summary judgment. 3 In
                  particular, we cannot determine from the record what significance, if any,
                  the district court gave to respondent's affidavit of non-receipt, and the
                  parties' briefs do not clearly address whether this affidavit created a
                  question of material fact as to whether the foreclosure sale extinguished
                  respondent's deed of trust.   Cf. Wood, 121 Nev. at 731, 121 P.3d at 1031
                  (observing that "[t]he substantive law controls which factual disputes are
                  material"). Consequently, we are unable to meaningfully address this
                  issue in the first instance, and we therefore vacate the appealed order
                  insofar as it denied summary judgment in favor of appellant so that the
                  district court can consider this issue on remand.
                               Consistent with the foregoing, we
                               ORDER the judgment of the district court REVERSED IN
                  PART AND VACATED IN PART AND REMAND this matter to the
                  district court for proceedings consistent with this order.


                                                                        J.




                                                              Gibbons

                        2 Respondent   does not contest the admissibility of appellant's
                  proffered evidence on appeal.

                        3 Inthis regard, we agree with the district court's reasoning as to
                  why NRS 116.31166 (1993) did not entitle appellant to judgment as a
                  matter of law.
SUPREME COURT
        OF
     NEVADA
                                                         2
(3) 1947A    ce
                   cc: Hon. Susan Scann, District Judge
                        Kerry P. Faughnan
                        Greene Infuso, LLP
                        Gerrard Cox & Larsen
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                     3
(0) 1947A cagiDo